UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6334



ROBERT D. DRINKARD, JR.,

                                              Plaintiff - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS;
VERNON SMITH, M.D., CHARLES E. THOMPSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-168)


Submitted:   July 25, 2002                 Decided:   August 12, 2002


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert D. Drinkard, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D. Drinkard, Jr., a Virginia inmate, appeals the

district court’s order denying relief on his medical treatment

complaint filed under 42 U.S.C.A. § 1983 (West Supp. 2001), for

failure to state a claim.*   See 28 U.S.C. § 1915A (2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Drinkard v. Director, Virginia Dep’t of

Corrections, No. CA-02-168 (E.D. Va. Feb. 12, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             AFFIRMED




     *
       Drinkard’s complaint also alleged good time credits were
taken from him in violation of the Fourteenth Amendment.        The
district court found this claim was not cognizable under § 1983 and
dismissed the claim without prejudice to Drinkard’s rights to
refile the claim pursuant to 28 U.S.C. § 2254 (2000). Drinkard
does not challenge the district court’s dismissal without prejudice
of this claim on appeal. Thus, appellate review of this portion of
the district court’s order is waived. 4th Cir. R. 34(b).


                                 2